DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 8/16/2022 has been entered. Claims 7-10 are currently amended.  Claims 14-15 have been cancelled.  Claims 1-13 and 16-22 are pending with claims 11-13 and 21-22 withdrawn from consideration.  Claims 1-10 and 16-20 are under examination in this office action.

Response to Declaration
The Declaration under 37 CFR 1.132 filed 8/16/2022 is insufficient to overcome the rejection of claims 1-10 and 16-20 based upon 35 U.S.C. 103 as set forth in the last Office action because:
The Declaration lists Exhibits A and B to show unexpectedly superior results obtained from sodium ascorbate over sodium isoascorbate.  The argument is presented in the applicant’s 8/16/2022 Remarks/Arguments that is responded below.

Response to Arguments
Applicant's argument, filed on 8/16/2022, with respect to claim objection has been fully considered but is not persuasive.  The amendment corrects informalities in claims 7 and 9 but not claim 8.

Applicant's argument, filed on 8/16/2022, with respect to 112(b) has been fully considered and is persuasive.  The 112(b) rejection is withdrawn.

Applicant's argument, filed on 8/16/2022, with respect to 103 rejections has been fully considered but is not persuasive.  
Based on the Declaration of 8/16/2022, applicant made argument that the prior art of Kadir lists both ascorbic acid and isoascorbic acid as a source of reducing agent, but not disclosing that ascorbic acid can result in unexpectedly superior synergistic effect.
In response, a showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  See MPEP 716.02(d).  
Table 1 of specification [page 6] lists the component percentage of examples RM1-RM7 used in the Declaration.  The examiner compares the data with the claimed ranges shown in the table below.
Component
Claimed range
Data in specification [Table 1]
a: (sulfinic acid)
20-90%
45%
a: (sulfonic acid)
0-80%
55%
ratio of a to b (ascorbate or isoascorbate)
10:1 to 1:10
1:1 (RM1, RM2), 1:0 (RM3), 0:1 (RM4, RM5), 1:3 (RM6), 3:1 (RM7)


It can be seen that there is only a single point of component a (45% of sulfinic acid and 55% of sulfonic acid) in the examples.  The examiner submits that this single point cannot represent the entire claimed range of 20-90% of sulfinic acid and 0-80% of sulfonic acid.
The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof.  However, it’s not clear how results associated with a single data point represented by 45% of sulfinic acid and 55% of sulfonic acid could reasonably be extended to the full scope of the claims.
It can also be seen that the data for the ratio of a to b does not have anything near the claimed limit of 10:1 and 1:10.
Component (a) in claim 1 is open to a wide range of compounds falling within formula (I), whereas the examples only include disodium 2-hydroxy-2-sulfinatoacetate (equivalent to formula (I) where n=1, R1=H, and R2=COOH).  Component (b) is open to ascorbic acid, one or more salts thereof, and mixtures of ascorbic acid and one or more salts thereof.  The examples include only a single ascorbic acid salt (sodium ascorbate).  
Neither of components (a) or (b) in the examples are reasonably commensurate with the full scope of claimed materials, and the Applicant hasn’t provided any additional information that would allow one skilled in the art to extend the results associated with the single species of (a) and (b) to the full scope of the claims.
Therefore, the data presented in the declaration is not reasonably commensurate in scope with the claims and cannot be relied upon to establish unexpected results.

		Claim Objections
Claim 8 is objected to because of the following informalities:  the recited “The composition of claim 1 in the form of an aqueous solution or suspension” should be --The composition of claim 1 being in the form of an aqueous solution or suspension--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6-10, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kadir et al (US 20160017070 A1).
Regarding claim 1, Kadir teaches a redox process for preparing a vinyl acetate based emulsion polymer [0001].  The redox initiator system includes a redox pair including an oxidant and a reducing agent [0086].  Suitable reducing agents include: ascorbic acid and salts thereof, 2-hydroxy-2-sulfinatoacetic acid and salts thereof, 2-hydroxy-2-sulfonatoacetic acid and salts thereof [0087].
The 2-hydroxy-2-sulfinatoacetic acid is equivalent to the claimed sulfinic acid of Formula I in component (a) where n=1, R1=H, and R2=COOH.
The 2-hydroxy-2-sulfonatoacetic acid is equivalent to the claimed sulfonic acid of Formula I in component (a) where n=2, R1=H, and R2=COOH.
The ascorbic acid and salts thereof meet the claimed component (b).
These three reducing agents are listed in parallel as equally suitable alternatives to one another and are therefore recognized by the prior art as equivalents.  It would have been obvious to one of ordinary skill in the art at the time of filing to combine Kadir’s ascorbic acid, 2-hydroxysulfinatoacetic acid, and 2-hydroxysulfonacetic acid because they are recognized by the prior art as equivalents suitable for use as reducing agents.  It is prima facie obvious to combine equivalent materials when the equivalence is recognized by the prior art.  See MPEP 2144.06.
Kadir does not expressly teach a suitable amount or ratio in which to combine the three equivalent reducing agents.  Nevertheless, the obviousness analysis may take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007); MPEP 2141.  The analysis may “include recourse to logic, judgment, and common sense”.  Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1329 (Fed. Cir. 2009); MPEP 2143.  The obviousness analysis may rely on "common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference." In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969); MPEP 2143.  Mixing equivalent components in a 1:1 ratio represents no more than application of the logic, judgment, and common sense available to the person of ordinary skill in the art.
In this case, Kadir discloses ascorbic acid, 2-hydroxysulfinatoacetic acid, and 2-hydroxysulfonacetic acid as equally suitable alternatives to one another and therefore recognizes the equivalence of the three reducing agents.  It would have would have been prima facie obvious, using no more than ordinary creativity, logic, judgment, and common sense, to combine ascorbic acid, 2-hydroxysulfinatoacetic acid, and 2-hydroxysulfonacetic acid in equal amounts (i.e. in a 1:1:1 ratio) based on the fact that they are disclosed in parallel as being equally suitable for use in this capacity.  This leads to a composition comprising a component (a) containing 50% 2-hydroxysulfinatoacetic acid and 50% 2-hydroxysulfonacetic acid; and (b) ascorbic acid.  Because they are combined in a 1:1:1 ratio, the (a):(b) ratio will be 2:1, falling within the claimed range of 10:1 to 1:10.

Regarding claim 2, Kadir teaches 2-hydroxy-2-sulfinatoacetic acid and salts thereof [0087], meeting the claimed salt of the sulfinic acid.

Regarding claim 4, Kadir teaches ascorbic acid and salts thereof [0087].

Regarding claims 6-7, Modification of Kadir results in an (a):(b) ratio of 2:1 as stated in claim 1 rejection above, falling within the claimed range of 5:1 to 1:5, and 4:1 to 1:4, respectively.

Regarding claim 8, Kadir teaches the composition in a form of emulsion; and the redox initiator is added into a solution [0103], meeting the claimed aqueous solution.
 
Regarding claim 9, since the salts of ascorbic acid, 2-hydroxy-2-sulfinatoacetic acid and 2-hydroxy-2-sulfonatoacetic are in solid form, mixing them together to obtain a solid mixture before adding to the aqueous solution is an obvious practice for one of ordinary skill in the art.

Regarding claim 10, the salts of ascorbic acid, 2-hydroxy-2-sulfinatoacetic acid and 2-hydroxy-2-sulfonatoacetic can be mixed without other ingredients.  Therefore, the mixture is 100% of the total weight of the solid mixture, meeting the claimed at least 50 wt%.

Regarding claim 19, Modification of Kadir results in an (a):(b) ratio of 2:1 as stated in claim 1 rejection above, falling within the claimed range of 3:1 to 1:3.

Regarding claim 20, the salts of ascorbic acid, 2-hydroxy-2-sulfinatoacetic acid and 2-hydroxy-2-sulfonatoacetic can be mixed without other ingredients.  Therefore, the mixture is 100% of the total weight of the solid mixture, meeting the claimed at least 60 wt%.

Claims 3, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kadir et al (US 20160017070 A1) as applied to claim 1 above, and further in view of Han et al (US 20140000806 A1).
Regarding claims 3, Kadir teaches the composition of claim 1 and claim 2 as stated above.
Kadir does not expressively teach that the salt of 2-hydroxy-2-sulfinatoacetic acid is a sodium salt.
In the same field of endeavor, Han teaches a redox process for preparing vinyl acetate-based emulsion polymer [0001].  The reducing agent includes disodium 2-hydroxy-2-sulfinatoacete [0042].  It would have been obvious to one of ordinary skill in the art at the time of filing to select disodium 2-hydroxy-2-sulfinatoacete in Kadir’s composition, as it is expressly disclosed by Han as being suitable for the same type of application.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.

Regarding claims 16-17, Kadir teaches the composition of claim 1 and claim 2 as stated above.
Kadir does not expressively teach that the salt of formula (1) is an alkali metal salt.
In the same field of endeavor, Han teaches a redox process for preparing vinyl acetate-based emulsion polymer [0001].  The reducing agent includes disodium 2-hydroxy-2-sulfinatoacete [0042].  It would have been obvious to one of ordinary skill in the art at the time of filing to select disodium 2-hydroxy-2-sulfinatoacete in Kadir’s composition, as it is expressly disclosed by Han as being suitable for the same type of application. It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  Sodium is an alkali metal; and disodium 2-hydroxy-2-sulfinatoacete meets the claimed formula (1) component (a) as stated in claim 1 rejection above.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kadir et al (US 20160017070 A1) as applied to claim 1 above, and further in view of Nagano et al (US 20170335029 A1).
Regarding claim 5, Kadir teaches the composition of claim 1 as stated above.
Kadir does not expressively teach the salt of ascorbic acid is sodium ascorbate.
In the same field of endeavor, Nagano teaches a redox process for preparing vinyl based emulsion polymer (including vinyl acetate), with the reducing agent including ascorbic acid sodium salt [0009, 0042, 0047].  It would have been obvious to one of ordinary skill in the art at the time of filing to select ascorbic acid sodium salt in Kadir’s composition, as it is expressly disclosed by Nagano as being suitable for the same type of application.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.

Regarding claim 18, Kadir teaches the composition of claim 1 and claim 4 as stated above.
Kadir does not expressively teach the salt of ascorbic acid is an alkali metal salt.
In the same field of endeavor, Nagano teaches a redox process for preparing vinyl-based emulsion polymer (including vinyl acetate), with the reducing agent including ascorbic acid sodium salt [0009, 0042, 0047].  It would have been obvious to one of ordinary skill in the art at the time of filing to select ascorbic acid sodium salt in Kadir’s composition, as it is expressly disclosed by Nagano as being suitable for the same type of application.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  Sodium is an alkali metal.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        
/ROBERT S JONES JR/Primary Examiner, Art Unit 1762